NOS. 12-19-00079-CR
                                       12-19-00080-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

 LARRY COLEMAN HICKS,                              §      APPEAL FROM THE 7TH
 APPELLANT

 V.                                                §      JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                          §      SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       These appeals are being dismissed for want of jurisdiction. Larry Coleman Hicks, acting
pro se, filed a notice of appeal regarding trial court cause numbers 007-1262-12 and 007-1263-12.
In cause number 007-1262-12, the trial court signed an order of dismissal on May 17, 2013. In
cause number 007-1263-12, sentence was imposed on February 11, 2013. Under the rules of
appellate procedure, the notice of appeal must be filed within thirty days after the sentence is
imposed or suspended in open court, or after the day the trial court enters an appealable order; or
within ninety days if the defendant timely files a motion for new trial. See TEX. R. APP. P. 26.2(a).
Rule 26.3 provides that a motion to extend the time for filing a notice of appeal must be filed
within fifteen days after the deadline for filing the notice of appeal. TEX. R. APP. P. 26.3. In this
case, Appellant filed his notice of appeal on February 25, 2019, long after the time for filing a
notice of appeal under Rule 26.2(a) or for seeking a motion to extend under Rule 26.3.
       On March 4, this Court notified Appellant that the information received failed to show the
jurisdiction of the Court, i.e., the order being appealed is not an appealable order. The notice
informed Appellant that the appeals would be dismissed unless the information was amended on
or before April 3 to show this Court’s jurisdiction. On March 11, Appellant filed a letter with this
Court, which we construe as a response to our March 4 notice. Appellant states that he needs a
video, purportedly missing, to show this Court’s jurisdiction. He claims his neighbor has the
original video and he seeks a subpoena from this Court for purposes of obtaining the video.
Appellant’s response does not demonstrate this Court’s jurisdiction over his convictions.
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). This Court is not authorized to extend the time for perfecting
an appeal except as provided by the Texas Rules of Appellate Procedure. 1 See TEX. R. APP. P.
26.2, 26.3; see also Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State,
918 S.W.2d 519, 522 (Tex. Crim. App. 1996). In the present case, Appellant’s appeals are
untimely with respect to his original convictions and are unrelated to any new appealable order.
Accordingly, we dismiss Appellant’s appeals for want of jurisdiction. 2 See TEX. R. APP. P. 43.2(f).
Opinion delivered March 12, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                              (DO NOT PUBLISH)



         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth Court
of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR, 2017 WL
631842, at *1-2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for publication)
(dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without permission from
court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).
         2
          Appellant also filed other appeals over which we lack jurisdiction. See Hicks v. State, No. 12-18-0036-CR,
2019 WL 302786 (Tex. App.—Tyler Jan. 23, 2019, no pet.) (mem. op., not designated for publication); see also Hicks
v. State, No. 12-18-00307-CR, 2018 WL 6521643 (Tex. App.—Tyler Dec. 12, 2018, no pet.) (mem. op., not
designated for publication); Hicks v. State, No. 12-18-00286-CR, 2018 WL 6191107 (Tex. App.—Tyler Nov. 28,
2018, no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-00263-CR, 2018 WL 5023619
(Tex. App.—Tyler Oct. 17, 2018, no pet.) (mem. op., not designated for publication); Hicks v. State, No. 12-18-
00211-CR, 2018 WL 4214204 (Tex. App.—Tyler Sept. 5, 2018, no pet.) (mem. op., not designated for publication);
Hicks v. State, No. 12-18-00164-CR, 2018 WL 3454878 (Tex. App.—Tyler July 18, 2018, no pet.) (mem. op., not
designated for publication).




                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 12, 2019


                                         NO. 12-19-00079-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1262-12)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           MARCH 12, 2019


                                         NO. 12-19-00080-CR


                                    LARRY COLEMAN HICKS,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                  Appeal from the 7th District Court
                         of Smith County, Texas (Tr.Ct.No. 007-1263-12)

                    THIS CAUSE came on to be heard on the appellate record, and the same being
considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and that the
appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that this
appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision be
certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.